Case 2:20-cv-00182-JPH-MJD Document 24 Filed 06/02/20 Page 1 of 2 PageID #: 136




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

ROBERT P. BASTON,                                     )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 2:20-cv-00182-JPH-MJD
                                                      )
ROBERT E. CARTER, JR., et al.                         )
                                                      )
                              Defendants.             )

                Entry on Motion for Summary Ruling and Motion for Counsel

        The plaintiff's motion for summary ruling, dkt. [21], is denied as presented. The

 defendants have not yet appeared in this matter. The plaintiff’s motion for counsel, dkt. [23], is

 denied without prejudice because it is premature. The defendants have not responded to the

 complaint, and the Seventh Circuit has found that "until the defendants respond to the complaint,

 the plaintiff’s need for assistance of counsel . . . cannot be gauged." Kadamovas v. Stevens, 706

 F.3d 843, 846 (7th Cir. 2013); ); see also Olson v. Morgan, 750 F.3d 708, 712 (7th Cir. 2014)

 (deciding whether to recruit counsel requires the court to consider "whether the difficulty of the

 case—factually and legally—exceeds the particular plaintiff’s capacity as a layperson to

 coherently present it to the judge or jury himself."). While that statement from Kadamovas is not

 a "bright-line rule[ ]," in this case the plaintiff has not shown a need for assistance of counsel in

 amending the complaint, or to "investigate and flesh out any claim that may exist." Mapes v.

 Indiana, 932 F.3d 968, 971-72 (7th Cir. 2019).

        Once the defendants have appeared, the plaintiff may renew his motion for assistance with

 recruiting counsel.




                                                  1
Case 2:20-cv-00182-JPH-MJD Document 24 Filed 06/02/20 Page 2 of 2 PageID #: 137




        Finally, the Court reminds the plaintiff that when he files a motion on a particular issue,

 the defendants have a period of time in which to respond. If they respond, the plaintiff may then

 file a reply. Once the motion is ripe for review, the Court will decide the motion in due course.

 Since filing his initial complaint for injunctive relief, the plaintiff has filed seven additional

 motions for injunctive relief on the same or similar grounds. See dkts. 9, 10, 13, 15, 18, 19 and 22.

 It does not assist the Court or the litigants to file additional motions that restate the same issue

 already raised in a pending motion. Rather, filing duplicative motions typically causes further

 delay in resolving the issues presented.

 SO ORDERED.

Date: 6/2/2020




 Distribution:

 ROBERT P. BASTON
 209210
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838




                                                  2
